Citation Nr: 0501447	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for osteoarthritis of the right knee with limitation 
of extension (previously evaluated as residuals of right knee 
injury with calf and thigh atrophy).

2.  Entitlement to a compensable disability rating for 
osteoarthritis of the right knee with limitation of flexion.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left knee arthroscopy with 
degenerative changes and limitation of extension.

4.  Entitlement to a compensable disability rating for 
residuals of a left knee arthroscopy with degenerative 
changes and limitation of flexion.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to July 
1990.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, dated in July 2002, that denied the 
veteran's claims of entitlement to increased disability 
ratings for his service-connected right and left knee 
disorders.  The denials were duly appealed and the case has 
been forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

The Board remanded the issues that are the subject of this 
decision in February 2004.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the disability evaluation for veteran's 
right knee disorders was increased in a rating decision dated 
in November 2004.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected osteoarthritis of the 
right knee with limitation of extension is manifested by 
effusion, extension limited to 30 degrees and increased 
functional loss due to flare up in pain on use resulting in 
instability.

3.  The veteran's service-connected osteoarthritis of the 
right knee with limitation of flexion is manifested by 
flexion to 110 degrees.

4.  The veteran's service-connected residuals of a left knee 
arthroscopy with degenerative changes and limitation of 
extension are manifested by extension limited to 10 degrees 
and increased functional loss due to flare up in pain on use 
resulting in instability.

5.  The veteran's service-connected residuals of a left knee 
arthroscopy with degenerative changes and limitation of 
flexion are manifested by flexion to 125 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, and 
no more, have been met for osteoarthritis of the right knee 
with limitation of extension (previously evaluated as 
residuals of right knee injury with calf and thigh atrophy).  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5256, 5257, 5258, 5259, 5261 (2004).

2.  The criteria for a compensable disability rating for 
osteoarthritis of the right knee with limitation of flexion 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a DC 5260 (2004).

3.  The criteria for a disability rating of 20 percent, and 
no more, have been met for residuals of a left knee 
arthroscopy with degenerative changes and limitation of 
extension.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a DC 5256, 
5257, 5258, 5259, 5261 (2004).

4.  The criteria for a compensable disability rating for 
residuals of a left knee arthroscopy with degenerative 
changes and limitation of flexion have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a DC 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In an April 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

In a recent decision, the U.S. Court of Appeals for Veterans 
Claims (Court) expressed the view that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  The April 2002 VCAA 
notice was provided before the initial adjudication of his 
claim for increased ratings in July 2002.  

Throughout the course of this longstanding appeal, the 
veteran has been repeatedly advised of the evidence of record 
and the applicable rating criteria, i.e., through the 
February 2003 Statement of the Case (SOC) and November 2004 
Supplemental SOC (SSOC).  He has continued to submit or 
identify additional evidence in support of his appeal and 
that evidence was duly considered by the RO.  In the November 
2004 Supplemental Statement of the Case, the RO indicated 
that it had again reviewed the veteran's claims folders in 
their entirety.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in February 2004 to obtain additional records as well 
as VA examination reports.  As noted above, the RO has 
complied with the Board's remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It is also noted that the 
veteran's service department medical records are on file, as 
are relevant post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  
There is no indication of outstanding records, nor is there a 
need for another VA medical opinion, given the thoroughness 
of the examination report recently obtained by the RO.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Finally, in May 2004, the veteran reported that he 
had no other medical treatment records to submit.  For all 
the foregoing reasons, the Board concludes that VA's duties 
to assist the veteran have also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

In the most recent rating decision in November 2004, the 
Diagnostic Codes (DCs) and disability evaluations assigned to 
the veteran's bilateral knee disorders were revised.  In a 
recent Precedent Opinion, the VA Office of General Counsel 
opined that separate ratings for flexion and extension could 
be properly assigned to a service-connected knee disorder 
that affected both types of limitation of motion.  See VA 
O.G.C. Prec. Op. No. 9-2004 (September 17, 2004).  In accord 
with this opinion, the Appeals Management Center (AMC) in a 
November 2004 rating decision rated the veteran's right and 
left knee disorders under both DC 5260, limitation of flexion 
of leg, and DC 5261, limitation of extension of the leg.  

The Board also notes that in the past, the veteran's right 
and left knee disorders have been rated pursuant to DC 5257.  
VA's General Counsel has also held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257. VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).

The Board finds that the most appropriate diagnostic codes to 
rate the veteran's right and left knee disorders include DC 
5260, limitation of flexion of the leg, and DC 5261, 
limitation of extension of the leg, as well as DC 5257 for 
other impairment of the knee.  These codes will be discussed 
below.

Factual Background

Review of the veteran's service medical records and his 
statements of history reveals that prior to service he had a 
right knee injury that was fully healed prior to entry to 
service.  In 1987 the veteran had both right and left knee 
injuries.  A medial meniscal tear that was corrected with 
surgery on the right.  Arthroscopy of the left knee found no 
abnormalities; however, a median cruciate ligament strain was 
diagnosed.  As a result of the in service injuries, the 
veteran established service connection for postoperative 
residuals of a right knee injury with calf and thigh atrophy 
and postoperative residuals of an arthroscopy of the left 
knee with scars.

The veteran was first examined by VA in October 1990.  At 
that time he reported almost constant pain in his right knee 
that was worse in cold or damp weather and after walking up 
or down stairs.  His left knee was described as now quite 
well.  On examination he was noted to walk with no obvious 
limp.  He had small scars on both knees from arthroscopy.  
Slight crepitation of the knees with no swelling or effusion 
was noted.  His right calf was 2 cm less in circumference 
than his more normal left calf.  His lower right thigh was 
likewise 2 cm less than the more normal left thigh.  
Otherwise, he had a full range of motion of all joints with 
negative drawer sign and no obvious deformity or effusion.  
The examiner reported that the veteran was primarily 
concerned about recurrent pain in his knees, especially the 
right, with occasional swelling and stiffness, and especially 
after walking two miles or climbing or going down stairs.  He 
was unable to run or jog.  On X-ray examination the veteran's 
knees were negative for bone, joint, or soft tissue 
abnormalities.  The diagnoses were chronic pain in knees, 
more in the right, with occasional swelling, stiffness, post 
traumatic.  

The veteran was next examined by VA in December 1997.  The 
veteran reported that since service he had continued to have 
a very unstable right knee that had been getting worse over 
the previous three to four years.  He found it difficult to 
walk on uneven ground and it gave out easily, seeming to want 
to go medially.  Up and down stairs was very difficult for 
him.  He was wearing an anti-rotational brace on the right 
knee when he was up most of the day, particularly with any 
working or activity.  He did take it off for bed or when 
lying on the couch.  He reported that when laying down and 
attempting to turn over, the right knee frequently locked and 
he had difficulty getting it to flex.  He also had been 
unable to get back his quadriceps on the right side and it 
remained atrophied.

With regard to his left knee, he reported that it was painful 
under the patella and deep in the joint.  He described the 
left knee as fairly stable.  The veteran reported that 
because of the problems with the right knee, he was using the 
left knee more and was beginning to have increased pain in 
the left knee and up into the hip area.  He thought he was 
putting undue stress on the left side to spare the right 
side.  

On physical examination, a definite atrophy of the right 
quadriceps femoris was noted.  His gait was abnormal and he 
walked with a tilt and with an arcing motion as he brought 
the right leg forward.  Without the brace, he walked 
flatfooted with the right foot as if stabilizing the right 
knee.  He was able to walk forward and backward on his toes, 
but had difficulty maintaining on his heels with the right 
leg.

The veteran's passive range of motion of the right knee was 
limited from 5 degrees (reported as 175, presumably 5 degrees 
short of 180 degrees or full extension) to 110 degrees.  His 
medial, lateral and collateral ligaments seemed stable but 
there was pain in both the medial and lateral when pressure 
was placed against it.  There was definite subpatellar 
crepitus and pain with motion of the patella.  

On the left knee, he had a full range of motion both 
passively and actively in flexion and extension.  He was 
tender along the medial tibial plateau with pressure against 
the medial collateral ligament.  Definite subpatellar 
crepitus was present, and there was again pain with motion of 
the patella.

X-ray examination of the right showed a degenerative 
osteophyte formation of the inferior posterior aspect of the 
right patella, with endplate osteophyte formation suggested, 
with no evidence of patellar subluxation.  The left knee was 
normal.

The diagnoses for the right knee were chronic dislocating 
patella, unstable with probable arthritic changes and atrophy 
of the quadriceps femoris of the right thigh.  The left knee 
diagnoses were degenerative changes of the left knee 
secondary to patellar dislocation, meniscal damage on the 
medial side and ACL damage.  

VA orthopedic treatment notes, dated in July 1998, show the 
veteran had a normal gait, with mild favoring on the right.  
The left knee had possible mild effusion, with a full range 
of motion, excessive ligament guarding.  Lachman's could not 
be ruled out.  He had very tender medial and lateral joint 
lines.  On the right knee there was mild effusion, range of 
motion was nearly full but with guarding and crepitus.  
Ligaments were grossly stable.  There was marked apprehension 
of the patella with moderate medial patella facet tenderness.  
The impression was right knee patella malalignment with early 
DJD on old x-rays, rule out other residual internal 
derangement, and left knee old valgus rotation injuries, 
probable ACL/meniscus tear but guards too much, possible 
residual instability and residual meniscus tears.

In March 2001, the veteran's treating VA orthopedic surgeon 
noted the veteran continued to be symptomatic, with pain, 
swelling, give way problems with stairs.  He hurt everyday, 
ibuprofen helped.  On examination there was full range of 
motion of the left knee, mild to moderate apprehension, no 
significant joint line tenderness, stable ligaments, and 
possible mild lateral positioning of the patella tendon on 
the tubercle.  The right knee had a guarded range of motion 
but was probably full from 0 to 130 degrees.  There was no 
significant joint line tenderness.  There was a probable 
lateral tilt, probable increased q angle with mild lateral 
positioning of the patella tendon on tubercle.  There was 
markedly positive apprehension with a possible defect 
medially.

The diagnoses were bilateral knee patella malalignment, 
status post proximal realignment on the left and arthroscopy 
on the right, rule out need for distal realignment procedure.  
Degenerative joint disease of the right knee related to 
previous injury and surgery that might preclude the ability 
to do further realignment surgery.

The veteran underwent an arthroscopic lateral retinacular 
release and chondroplasty of the right knee in November 2001.  
In December 2001, he continued to have an antalgic gait 
without crutches.  He had a range of motion from 0 to 100 
degrees and continued atrophy of the quadriceps.

The veteran was granted a 100 percent disability rating under 
38 C.F.R. §§ 4.30 (2004) through January 1, 2002.  Effective 
January 1, 2002, his right knee disorder is currently 
evaluated as 40 percent disabling under DC 5261.

A March 2002 physical therapy note recorded the veteran's 
report that his right knee was steadily improving.  He 
continued to have pain ambulating up and down stairs, first 
thing in the morning, and at night if he overdid it.  He 
described overdoing it as getting up and down frequently and 
doing a lot of walking during the day.  He was biking two to 
six miles per day.

He was noted to have minimal effusion noted superior and 
lateral to the patella.  On palpation, he had tenderness on 
the lateral joint line and on the lateral and inferior 
patellofemoral joint.  He had slightly decreased knee flexion 
on the right, but his range of motion was basically within 
normal limits.

The veteran was again examined by VA in May 2002.  He 
continued to have daily pain in the right knee.  Other 
symptoms included weakness, stiffness, heat, redness, 
instability, locking, and cramping.  He had flare pain every 
morning, which resolved somewhat during the day, and recurred 
in the evening as a result of fatigue.  Each episode lasted a 
half an hour.  Pain was precipitated by weightbearing 
activities and going up and down stairs.  He treated the pain 
with 400 to 600 mg of ibuprofen per day.  He wore a neoprene 
brace and over the counter orthotics.  

With regard to the left knee, he stated the pain was less 
than on the right.  He had the same type of flare pain as on 
the right.  Other symptoms included weakness, stiffness, 
redness, and instability; however, this was less on the left 
than on the right.  He wore a neoprene brace for strenuous 
activities.

Functional limitations included no bending, squatting, 
kneeling, skiing, playing softball, hunting, or running.  He 
did vacuum, took out the trash, uses a riding mover for lawn 
care.  He did not shovel.  He helped his father-in-law on his 
ranch, but was only able to drive a truck.  He was able to 
walk a quart to a half mile before rest was required due to 
bilateral knee pain.  He biked eight to ten minutes three 
times a day and walked ten minutes every day at lunch.  He 
was able to stand approximately 10 to 15 minutes without 
shifting weight for comfort.  He had worked as an attorney 
for six to seven years, but was now employed by a 
pharmaceutical company.  This job entailed sitting, 
traveling, walking, and standing.

On physical examination, the veteran had range of motion from 
0 to 120 degrees bilaterally.  On the left, varus and valgus 
stress tests were negative.  He had no instability, effusion, 
or redness noted.  McMurray and Lachman's test were negative.  
Straight leg raise was to 70 degrees.  He had pain with 
patella movement and infrapatellar pain on palpation.  He did 
not have suprapatellar pain.  A non-tender enlarged tibial 
tuberosity was noted.

On the right knee, he had no redness or effusion.  Straight 
leg raise was to 70 degrees.  Thigh circumference was 61.5 cm 
on the left and 56 cm on the right.  Calf circumference was 
46 cm on the left and 43.5 on the right.

The examiner's diagnoses were right knee injury with residual 
pain, right thigh and calf atrophy, and status post left knee 
injury with subjective complaints of residual pain.

X-ray examination of the knees showed no abnormality of the 
left knee.  On the right knee moderate degenerative 
osteoarthritic changes of the right knee were noted, 
primarily involved with the lateral joint compartment.  

The veteran submitted a December 2002 private medical opinion 
from Dr. M.G.  The doctor noted that in 2002 the veteran had 
a scope and lateral release of the knee.  He was said to have 
had grade III changes in the patellofemoral joint.  He was 
also having significant changes in his femur, tibia, and 
medial and lateral joint line as well.  The veteran reported 
that his right knee was less problematic than his left knee.

On examination the veteran's left knee had a significant 
lateral riding of the patella.  There was moderate to severe 
pain with patellar ballottement.  He had well healed scars on 
both of his knees.  The left one was nontender to palpation 
in the medial or lateral joint line.  He did not open with 
varus-valgus stressing.  The veteran's right knee appeared to 
track more centrally.  It was not tender in his medial or 
lateral joint line.  He had full motor strength in all 
myotomals in both lower extremities.  

Multiple X-rays of the veteran's knees were said to reveal 
significant disc space narrowing both medially as well as 
laterally in the patellofemoral joint of the right knee as 
well as the left knee with some significant riding of his 
left patella.

The physician diagnosed degenerative arthritis, three 
compartments of the right knee, with changes graded as 
moderate to mild.

A December 2002 addendum to the May 2002 VA examination noted 
that the veteran had no instability in either knee.

In January 2003, the veteran submitted a statement detailing 
the history of his bilateral knee disorders and the impact on 
his daily life.  He reported that his left knee completely 
collapsed on him two to five times per week, especially when 
climbing stairs of walking uphill.  Sometimes his left 
patella popped out of joint, usually to the inside.  He noted 
this was not a complete dislocation, but he sometimes had to 
straighten his leg to allow the knee to move back into its 
normal position.  When his left knee "goes out," he dropped 
to his knees, but usually he tried to catch himself with his 
hands.  He ranked the pain from 8 to 10, and a definite 10 
when the patella popped out.  He also reported that his left 
knee locked when sitting, but particularly when sleeping or 
lying down.  He noted this was similar to a charley horse 
type cramp, and sometimes took a minute or two to release.  
The locking occurred four to seven times per week.  When this 
locking occurred, he ranked the pain as a 9 on a scale from 1 
to 10.

The veteran reported that he felt constant pain in his left 
knee, beneath his scars, probably where there was scar 
tissue, but particularly beneath the patella, above and below 
the patella, and to inside of the patellar joint.  He 
described the pain as deep knee pain, the extent of which 
varied depending on time of day, moisture, temperature, and 
exertion.  He had a constant dull pain, which he ranked as a 
3 to 4 at all times, but on occasion - particularly when his 
left knee went out on him, the pain jumped to an 8 to 10.

He also noted that his left knee and thigh spasms frequently 
throughout the day and night.  Smaller spasms occurred twice 
every hour, but severe spasm, pain ranked at 6 to 8, occurred 
about once every two hours.  He felt that there was a 
constant and severe cracking and popping in his knee joint, 
and a bone grinding on bone feel between his joints and 
patella.  When the bone was grinding hard, the pain was a 7 
to 9.

He was also unable to remain seated with his knee bent or 
straight or remain standing with his left knee bent or 
straight for long.  With constant motion of his legs, he 
could oftentimes avoid some of the locking, spasms, and 
grinding.

He could not bend at the knees to pick up any weight over 
twenty to twenty-five pounds, including his children.  His 
knee had buckled when he had attempted to carry his son.  
Knee pain with exertion had caused him to cease his 
athletically active lifestyle.  He continued to try to walk 
and bike as pain permitted.  His sex life was also negatively 
affected.

VA most recently examined the veteran in July 2004.  The 
veteran described his pain as constant and rated it as a 7/10 
with associated symptoms including weakness, stiffness, heat, 
redness, instability, locking, and cramping. He had flare 
pain occurring every morning and through the night, rated as 
a 10/10.  His pain resolved somewhat during the day and 
recurred again in the evening as a result of fatigue.  He 
described the duration of the flare pain as 1.5 hours.  The 
pain was precipitated by weightbearing activities and going 
up and down stairs with more pain when ascending stairs.  He 
treated the pain with 400 to 600 mg of ibuprofen, heat, ice, 
and a TENS unit.  He reported that his right knee was drained 
of 10 cc of fluid about 2-3 months prior to the examination 
and that he had also received a cortisone injection for pain 
relief.  He wore a neoprene brace to work and used over-the-
counter orthotics.  His ambulatory aids consisted of a 
walking stick that he used for flare pain but never at work.  
He stated that he fell one to two times a day due to knee 
instability and his right knee would give way if he led on 
the right going up stairs.

With regard to his left knee, the veteran reported left knee 
pain that was constant and rated it as a 5/10 scale.  He 
stated the pain was less on the left than the right.  Flare 
pain was rated as a 9/10 with a one to two hour duration.  
Associated symptoms other than pain included weakness, 
stiffness, swelling, redness, instability, heat, and locking.  
He wore a neoprene brace during strenuous activities.  He 
used a walking stick for stability during flare pain, about 
twice per month for two to three days.

Functional limits attributed to both his knees included no 
bending, squatting, kneeling, skiing, playing softball, 
hunting, or running.  He stated that he vacuumed, took out 
the trash, and used a riding mower for lawn care.  He helped 
his father-in-law on his ranch but was only able to drive a 
truck.  He stated that he was able to walk 50 yards before 
rest was required due to pain.  He had an exercise bike but 
had not used it for one month.  He did do quad strengthening 
exercises daily and twice per day on weekends.  He was able 
to lift 15 lbs. without stressing his knees.  When driving, 
he needed to stop and stretch every 30 minutes due to knee 
pain.  He was able to stand approximately 10 to 15 minutes 
without shifting weight for comfort.  He continued to work 
for a pharmaceutical company, which consisted of sitting, 
traveling, driving, walking, and standing while covering the 
central Montana area for pharmaceutical sales.

The veteran sat comfortably for the interview with both his 
knees flexed at 100 degrees for the first 40 minutes of the 
interview then stood to stretch.  He sat back down, leaning 
left and resting his left arm on the couch.  He appeared 
comfortable during interview.  On the day of the examination 
he was not using any ambulatory aides or braces.

The range of motion of his knees was noted as:  flexion to 
115 degrees on the right and to 125 degrees on the left, 
extension to 30 degrees on the right and 10 degrees on the 
left.  He reported sleeping with a pillow beneath both knees 
at night.  

The examiner noted that examination of varus/valgus stress 
was difficult in both knees because the veteran could 
not/would not relax his quads.  Varus/valgus testing 
bilaterally in neutral and in 30 degrees of flexion 
demonstrated no motion.  Joint function was limited by 
subjective complaints of pain.  

There was no objective evidence of edema, effusion, 
instability, weakness, redness, heat, or abnormal movement on 
the left.  He had guarding with both knees during 
examination.  On the right there was no objective evidence of 
instability, redness, heat, or abnormal movement.  Mild 
effusion was noted on the right.  The examiner noted that 
repetitive movement was not done to either knee due to 
apprehension during exam.  Thigh circumference was 54.5 cm on 
the right and 56 cm on the left, with calf circumference 
measuring 46 cm on the left and 44.5 on the right.

The examiner diagnosed a preservice right knee injury in 
junior high that was re-injured in service with residual pain 
and mild effusion and a left knee injury with subjective 
complaints of residual pain.

X-ray examination revealed an arthritic spur off the endo-
condylar notch identical in appearance with March 2001 x-
rays.  The radiologist's diagnosis was osteoarthritis of the 
right knee and degenerative joint disease of the left knee.

Analysis

As noted the manifestations of the veteran's service-
connected bilateral knee disabilities may be evaluated 
separately, in accordance with VA O.G.C. Prec. Op. No. 23-97 
(providing that a veteran with service-connected arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257 so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14).  In this case, the 
veteran's knee disorders are both productive of pain and 
limitation of motion; the veteran's reported instability has 
not been confirmed on repeated examinations.  

The portion of the veteran's right knee disability that is 
manifested by symptoms such as popping, laxity, and 
instability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which pertains to "other impairment of the 
knee."  Under this provision, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.

Under DC 5257, the criteria of recurrent subluxation or 
lateral instability do not include pain and swelling - noted 
as effusion in the right knee in both May 2002 and July 2004 
- on use.  Review of the competent medical evidence of record 
does not reveal symptomatology equating to slight impairment 
due to recurrent subluxation or lateral instability of the 
knee.  In the December 2002 addendum to the May 2002 VA 
examination, the examiner specifically noted that there was 
no instability in either knee.  Likewise, in July 2004, the 
examiner reiterated that there was no objective evidence of 
instability.  The December 2002 private orthopedic evaluation 
submitted by the veteran also noted that there was no opening 
with varus-valgus stressing.  

The Board notes the veteran's reports of the knee giving way; 
however, this appears to be based on increased pain due to 
use, rather than instability in the joint.  With regard to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 relating to pain 
on use, the Court has held that such criteria do not apply to 
knee disabilities that are rated under Diagnostic Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); see also 
Johnston v. Brown, 10 Vet. App.80, 85 (1997).  Thus, the 
Board finds that the preponderance of the evidence 
demonstrates a noncompensable disability under DC 5257 in 
both knees.

The remaining symptomatology produced by the veteran's 
service-connected right knee disability, including 
degenerative changes, pain, and limitation of motion, should 
be evaluated under the criteria set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, and 5261.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is noncompensable, 
45 degrees is 10 percent, 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  38 C.F.R. 
§ 4.71a, DC 5260 (2004).  

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 5 degrees is noncompensable, 
10 degrees is 10 percent, 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, DC 5261 (2004).  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2004).

In this case, the medical evidence of record shows that the 
veteran's right knee motion has been limited in extension to 
30 degrees and thus meets the criteria for his current rating 
of 40 percent based on DC 5261.  There is no competent 
medical evidence of record indicating the veteran's right 
knee is limited in extension to 45 degrees, as is required 
for the next higher evaluation.  

The medical evidence of record also shows the veteran's left 
knee is limited in extension to 10 degrees and thus meets the 
criteria for his current rating of 10 percent based on DC 
5261.  There is no competent medical evidence of record 
indicating the veteran's right knee is limited in extension 
to 15 degrees, as is required for the next higher evaluation.

However, the Board in considering 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain finds that an 
extra 10 percent disability rating is in order for both 
knees.  DeLuca, 8 Vet. App. at 206-07.  In that regard, it is 
noted that the VA medical examiners have noted positive 
findings of increased tenderness, pain on use, and increased 
limitation of motion.  After carefully reviewing the 
pertinent evidence of record, the Board finds that the 
criteria for a rating of 50 percent have been met on the 
right and 20 percent have been met on the left based on his 
symptoms of knee pain and instability and functional loss due 
to pain on flare-up.   38 C.F.R. § 4.40, 4.45, 4.71 Plate II, 
4.71a DC 5261.

With regard to flexion, the veteran's knees have at their 
worst exhibited limitation of flexion to 110 on the right and 
125 on the left.  These findings do not meet the criteria, 
i.e., flexion limited to 60 degrees, for a compensable 
evaluation.  38 C.F.R. § 4.71, DC 5260.  The Board also finds 
that the impact of functional loss, weakened movement, excess 
fatigability, incoordination and pain, accounted for in the 
50 percent right knee and 20 percent left knee rating, does 
not cause sufficient increased limitation in flexion to 
approach the criteria for a compensable rating.  
Additionally, compensation under DC 5260 for these "DeLuca" 
considerations would violate the rule against pyramiding of 
4.14.

The Board has also reviewed other diagnostic codes that 
potentially relate to impairment of the knee, but finds that 
application of alternatives does not result in a rating in 
further compensable ratings. 

For example, when the knee is ankylosed in a favorable angle 
in full extension, or in slight flexion between zero and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  In this case, there has been 
no competent medical evidence showing dislocated semilunar 
cartilage with frequent episodes of locking or ankylosis of 
either knee.

For the foregoing reasons, the Board finds that the evidence 
supports a disability rating of 50 percent for the veteran's 
right knee and 20 percent for the left knee under DC 5261, 
but the preponderance is against a compensable disability 
rating under 38 C.F.R. § 4.71a, DC 5256, 5257, or 5258 and 
the benefit of the doubt doctrine is therefore not for 
application here.  38 U.S.C. § 5107(b) (West 2002); Gilbert, 
1 Vet. App. at 55 (1990); 38 C.F.R. § 4.3 (2004)

The Board has considered the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321 (2003).  The record, 
however, contains no objective evidence that the veteran's 
service-connected right or left knee disabilities has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
not been hospitalized for treatment of his knee disability 
for many years.  Absent any objective evidence that his knee 
disability is productive of marked interference with 
employment, necessitates frequent hospitalizations, or that 
the manifestations associated with the disability are unusual 
or exceptional, referral for consideration of an extra-
schedular rating is not warranted.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to increased evaluation to 50 percent for 
osteoarthritis of the right knee with limitation of extension 
(previously evaluated as residuals of right knee injury with 
calf and thigh atrophy) is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a compensable disability rating for 
osteoarthritis of the right knee with limitation of flexion 
is denied.

Entitlement to an increased evaluation to 20 percent for 
residuals of a left knee arthroscopy with degenerative 
changes and limitation of extension is granted, subject to 
the regulations governing the payment of monetary awards.

Entitlement to a compensable disability rating for residuals 
of a left knee arthroscopy with degenerative changes and 
limitation of flexion is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


